SANDSTROM, Justice,
concurring specially.
[¶ 20] At ¶ 12, the majority writes, “We therefore conclude the trial court erred in admitting the irrelevant evidence that Erickson consented to take a breath test.” In fact, as the transcript reflects, no evidence was admitted as a result of the trial court’s ruling.
[If 21] Rule 103(a), N.D.R.Ev., provides: Error may not be predicated upon a ruling which admits or excludes evidence unless a substantial right of the party is affected, and
(1) Objection. In case the ruling is one admitting evidence, a timely objection or motion to strike appears of record, stating the specific ground of objection, if the specific ground was not apparent from the context;
[¶ 22] This Court has explained:
In general, a party must object at the time the alleged irregularity occurs; failure to object acts as a waiver of the claim of error. Andrews v. O’Hearn, 387 N.W.2d 716, 730 (N.D.1986) (citations omitted). Error may not be predicated on an argument of counsel unless there was a timely objection and a ruling by the trial court. Glatt v. Bank of Kirkwood Plaza, 383 N.W.2d 473, 481 (N.D.1986). To take advantage of irregularities during trial, a party “must do so at the time they occur, to the end that the court may take appropriate action if possible to remedy any prejudice that may have resulted.” Glatt, supra, at *793481 (citing Braun v. Riskedahl, 150 N.W.2d 577, 583 (N.D.1967)).
Anderson v. Otis Elevator Co., 453 N.W.2d 798, 801 (N.D.1990) (footnote omitted). Professor McCormick explains:
§ 52. Objections
If the administration of the exclusionary rules of evidence is to be fair and workable the judge must be informed promptly of contentions that evidence should be rejected, and the reasons therefor. The initiative is placed on the party, not on the judge. The general approach, accordingly, is that a failure to object to an offer of evidence at the time the offer is made, assigning the grounds, is a waiver upon appeal of any ground of complaint against its admission. It is important to note, however, that this usual approach is modified by the doctrine of plain error, which is discussed at the end of this section.
Time of Making: Motions to Strike. Consistently with the above approach, counsel is not allowed to gamble upon the possibility of a favorable answer, but must object to the admission of evidence as soon as the ground for objection becomes apparent. Usually, in the taking of testimony of a witness an objection is apparent as soon as the question is asked, since the question is likely to indicate that it calls for inadmissible evidence. Then counsel must, if opportunity affords, state her objection before the witness ansivers. But sometimes an objection before an answer to a question is not feasible. A forward witness may answer before counsel has a chance to object. A question which is not objectionable may be followed by an objectionable unresponsive answer. Or, after the evidence is received, a ground of objection to the evidence may be disclosed for the first time in the later course of the trial. In all these cases, an “after-objection” may be stated as soon as the ground appears. The proper technique for such an objection is to phrase a motion to strike out the objectionable evidence, and to request an instruction to the jury to disregard the evidence. Counsel should use the term “motion to strike,” as just indicated, but it seems that any phraseology which directs the judge’s attention to the grounds as soon as they appear, and asserts the objection, should be sufficient.
Charles McCormick, McCormick on Evidence § 52, at 200-201 (4th ed.1992) (emphasis added) (footnotes omitted).
[¶ 23] The record reflects that nothing objected to came into evidence:
ATTORNEY O’KEEFFE: Okay. What was the defendant’s response to your question whether or not he had been drinking the second time?
OFFICER POTTER: He said he had not been drinking anything.
ATTORNEY O’KEEFFE: Okay. What did you do then?
OFFICER POTTER: I asked him if he would consent to a breath test.
At this point there is no objection and no motion to strike.
ATTORNEY O’KEEFFE: Okay. And what — what happened?
OFFICER POTTER: He consented to take one.
Then the. first indication of an objection.
ATTORNEY WOODS: Well, Your Hon- or, I’m going to object to this. I brought this up earlier, too, and you said there would be big trouble—
ATTORNEY O’KEEFFE: Strike that question.
ATTORNEY WOODS: Too late.
The court then asks what the objection is.
THE COURT: What? Do you have an objection?
ATTORNEY WOODS: Yes.
THE COURT: State it.
ATTORNEY WOODS: What he’s about to testify is inadmissible in the case law and your ruling.
There was no objection to anything testified to, and no motion to strike. The only objection is to “what he’s about to testify *794to.” But the record reflects that even though the objection was overruled, the witness never testified to what he was “about to testify to.”
THE COURT: Overruled.
ATTORNEY WOODS: Overruled?
THE COURT: Overruled.
ATTORNEY WOODS: This is State v. Schimmel, Your Honor.
THE COURT: Overruled.
ATTORNEY O’KEEFFE: Officer, let’s skip what we were just talking about. Let’s go right to field sobriety tests. Did you perform those?
[¶ 24] This Court explained in In Interest of S.W., 290 N.W.2d 675, 678 (N.D.1980):
This court stated many times that an assignment of error in the admission of evidence will not be reviewed on appeal unless proper and timely objection is made to the admissibility thereof, and that the admissibility of such evidence cannot be challenged for the first time on appeal. State v. Moore, 286 N.W.2d 274 (N.D.1979); Grenz v. Werre, 129 N.W.2d 681 (N.D.1964); Umphrey v. Deery, 78 N.D. 211, 48 N.W.2d 897 (1951). We noted, in State v. Moore, supra, that this rule is in harmony with current Rule 103, NDREv, which provides that error may riot be predicated upon a ruling which admits evidence involving a substantial right of the party affected unless a timely objection or motion to strike appears of record, stating the specific ground for objection, if the specific ground was not apparent from the context.
The defendant seeks to raise for the first time on appeal an objection he never made in the district court. Despite the district court’s ruling, no evidence the defendant objected to ever came in.
[¶ 25] I concur in the result.
[¶ 26] Dale V. Sandstrom